



COURT OF APPEAL FOR ONTARIO

CITATION: Sandu v. Fairmont Hotels Inc., 2015 ONCA 611

DATE: 20150911

DOCKET: M45218 (C59955)

Weiler, van Rensburg and Roberts JJ.A.

BETWEEN

Sevillya Sandu

Plaintiff/Appellant

(Responding Party)

and

Fairmont Hotels Inc. and Darren Skomorowsky

Defendants/Respondents

(Moving Parties)

David Elmaleh, for the moving parties

Andrew J. MacDonald, for the responding party

Heard: September 10, 2015

On a motion to quash a notice of appeal.

APPEAL BOOK ENDORSEMENT

[1]

This is a motion to quash a notice of appeal on jurisdictional grounds.

[2]

The trial judge dismissed the appellants claim for defamation but held
    that if she had found the claim had merit, In all the circumstances, I would
    assess her damages at $25,000. The moving party submits that, accordingly, s.
    19(1.2)(d) of the
Courts of Justice Act
applies. Section 19(1.2)(d)
    states that the Divisional Court has jurisdiction where the Superior Court
    makes an order:

dismissing a claim for an amount that is more than
    [$50,000] and in respect of which the judge or jury indicates that if the claim
    had been allowed the amount awarded would have been not more than [$50,000].

[3]

The responding party submits that the trial judges award would have
    been for general damages only and that the trial judge did not turn her mind to
    what the appropriate award would have been for aggravated and punitive damages.
    He submits that we cannot infer she would have awarded nothing for these heads
    of damages and that the total of the amounts awarded may have exceeded $50,000.

[4]

We disagree. The trial judge assessed damages globally. Her award was
    for the entire claim. The applicable section is s. 19(1.2)(d) of the
Courts
    of Justice Act
. Although the trial judge dismissed the claim for an amount
    that was more than $50,000, she indicated that if the claim had been allowed
    the amount awarded would have been $25,000.

[5]

The motion to quash is allowed and the appeal is transferred to the
    Divisional Court. Costs of the motion are to the moving party on a partial
    indemnity basis fixed in the amount of $2,500, inclusive of disbursements and
    all applicable taxes.


